EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Edge on 10 January 2022.
The application has been amended as follows: 

2. (Currently Amended)  The method of claim 1, further comprising altering the load associated with the diesel engine, wherein altering the load comprises placing a second diesel engine in parallel with the diesel engine, and operating the second diesel engine at zero fuel.

5-12. (Cancelled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-12 directed to an invention non-elected without traverse.  Accordingly, claims 5-12 have been cancelled as noted above.

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including identifying a diesel engine from the plurality of diesel engines with an amount of residue that exceeds a residue threshold in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Maxwell et al. (US 2019/0178155 A1), Steffen et al. (US 2018/0059700 A1), Frampton et al. (US 2020/0153251 A1), and Danforth, III et al. (US 2014/0338864 A1) which all disclose increasing engine load to prevent wet stacking.  Additionally, Steffen et al. and Frampton et al. each disclose a plurality of engines.  However, none of the cited references disclose or render obvious identifying a diesel engine from a plurality of diesel engines with an amount of residue that exceeds a residue threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746